Citation Nr: 1236657	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  11-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for recurrent tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from July 1963 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before VA Decision Review Officers (DROs) at November 2011 and June 2012 hearings conducted at the RO.  Transcripts of these hearings are of record.

FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, he is diagnosed with recurrent tinnitus that is etiologically related to his period of active service.

2. Bilateral hearing loss for VA purposes did not manifest during service or within one year thereafter and has not been shown by competent medical evidence to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1. Recurrent tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2. Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a February 2011 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Veteran was provided a VA examination in March 2011, which the Board finds adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history and provides an etiological opinion with sufficient supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

I. Recurrent Tinnitus

The Veteran asserts he is entitled to service connection for tinnitus as directly related to active service.  Specifically, the Veteran contends he was exposed to acoustic trauma while working as a dental assistant in a dental clinic located in a hanger just off the flight line.  He contends he has suffered from recurrent, intermittent ringing and buzzing in his ears since service.  See, e.g., November 2011 and June 2012 DRO hearing transcripts.
 
A review of the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  During the development of the Veteran's claim, he was provided a VA examination in March 2011, at which he again indicated tinnitus began in service, and has continued intermittently since.  Following a review of the claims file, and audiological examination of the Veteran, the VA examiner opined that the Veteran's recurrent tinnitus is less likely as not related to his active service, based on audiometric findings of normal hearing at service discharge which is considered strongly suggestive that any reported tinnitus is less likely to be from noise exposure in service.  However, the VA examiner did not discuss the Veteran's assertion of having experienced tinnitus since service.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Savage, supra.  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  Absent contradictory evidence of record, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.

As such, for the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for recurrent tinnitus is warranted.

II. Bilateral Hearing Loss

The Veteran asserts he suffers from bilateral hearing loss as a result of in-service acoustic trauma.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of the March 2011 VA audiology examination indicates the Veteran currently suffers bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

Service treatment records indicate the Veteran was provided three audiometric evaluations; at service induction, during service, and at service separation, in March 1963, March 1965 and November 1965, respectively.  The Reports of Medical History accompanying each examination included the Veteran's affirmative answer to whether he had or had ever had "ear trouble."  Each examiner noted a history of chronic colds, relieved with medication and history of sinusitis until age 19, no problem since.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiograms in the this case must be converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

On examination pending service induction in March 1963, pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
20
--
20
LEFT
25
10
15
--
25

Speech recognition ability was not reported.  His ears and drums were normal.  Even though the March 1963 Report of Medical Examination indicates defective hearing, the Veteran's hearing at service induction does not meet the criteria for hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner assigned a numerical designation of 1 for hearing on the Veteran's physical profile.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).   

On examination in March 1965, pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
0
-5
LEFT
5
0
15
15
-5

Speech recognition ability was not reported.  His ears and drums were normal.  

Finally, on examination pending service discharge in November 1965, pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
5
5
30

Speech recognition ability was not reported.  His ears and drums were normal.  The Veteran's hearing at service separation does not meet the criteria for hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

In light of these audiometric findings, the Board finds that there was no hearing disability for VA purposes manifested during active service.  In fact, the Board observes that the Veteran's hearing actually improved slightly at most frequencies during active service.  To the extent the Veteran did suffer some degree of hearing loss at 4000 Hertz in the left ear at service separation, the Board notes such loss was also noted at service entrance in March 1963.  See generally Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss").

There is no evidence, nor assertion, of continuity of symptomatology since service.  In this regard, post-service medical evidence of a hearing loss disability for VA compensation purposes is first documented by a January 2011 VA audiological record, over 45 years post service.  Furthermore, the Veteran testified that while he started to notice some hearing loss in approximately the 1970s, he was not aware of any hearing loss at the time he separated from service in 1965.  See, e.g., November 2011 and June 2012 DRO hearing transcripts.  This lapse in time between service and the first manifestations of hearing loss weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran was provided a VA audiological examination in March 2011.  Following an examination and review of the Veteran's claims file, including service treatment records, the VA examiner opined that hearing loss is not caused by or a result of the Veteran's military service.  In support of her opinion, the VA examiner noted the normal audiological evaluation upon the Veteran's enlistment and discharge and pointed out that there was not a significant threshold shift in either ear during service.  The VA examiner further explained that exposure to impulse sounds or continuous exposure can cause a temporary threshold shift, which disappears in 16 to 48 hours after exposure.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to noise exposure verifies the hearing loss has recovered without permanent loss.  

The Board does not question the Veteran's assertion of exposure to acoustic trauma, including airplane noise, in service.  However, there remains no competent opinion of record linking his current bilateral hearing loss to such noise exposure.  While the Veteran himself has stated his hearing loss is related to active service, he has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no evidence of hearing loss for VA purposes in service or within one year of service discharge, nor is there evidence of chronicity of symptomatology since service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  There is no competent medical evidence or competent medical opinion in support of his claim that his current bilateral hearing loss is the result of his active service.  In addition, the normal findings at service separation, the negative VA examiner's opinion and the length of time between the Veteran's separation from active service and first complaints of hearing loss weighs against the Veteran's claim.  The Board acknowledges that, in explaining how she came to this determination, the examiner noted the absence of evidence of hearing loss at separation.  The examiner did not rely solely on the normal limits on audiometric testing at separation, however; rather, the examiner relied on the absence of evidence of a threshold shift between entrance and separation and offered an explanation of the effects of noise exposure as noted on audiograms.  This is an appropriate, and adequate, rationale for the examiner's opinion; as such, the Board finds it highly probative.  Cf. Hensley, supra. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for recurrent tinnitus is granted.

Service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


